Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered November 12, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree, possession of burglar’s tools and auto stripping in the third degree, and sentencing him, as a second felony offender, to an aggregate term of IV2 to 3 years, unanimously affirmed.
The evidence adduced at trial established that defendant acted in concert with other persons, and thus warranted an instruction on accessorial liability (Penal Law § 20.00; People v Rivera, 84 NY2d 766).
The court properly refused defendant’s request for a jury instruction on intoxication since, even when the evidence is viewed in a light most favorable to defendant, there was insufficient proof of intoxication to allow a reasonable person to entertain a doubt as to the element of intent on that basis (see People v Gaines, 83 NY2d 925). Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.